DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US 2014/0146454) in view of Ohishi et al. (US 2010/0246011) and Honda et al. (US 2014/0247495).
	Regarding claim 1, Nozawa discloses a touch panel having an operating surface that is provided with anti-glare properties and low visibility wherein the touch panel has a textured surface, see abstract.  Additionally, the reference discloses the surface has an Rsm (mean spacing between profile peaks) of 0.1 mm or less, which overlaps the claimed range, see abstract and MPEP 2144.05 I: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	The reference, however, fails to disclose the claimed ratio Ɵ/Rku where Ɵ is the average inclined angle and Rku is a kurtosis of the roughness profile.
	Ohishi discloses an optical film with an anti-glare function wherein the film comprises a transparent substrate with a layer on the substrate and the layer has a fine rugged structure of an average inclination angle in a range of 0.8° to 3.0° on the top surface of the layer, see abstract.  Additionally, the reference discloses that when the average inclination angle is less than 0.8°, anti-glare effect is insufficient [0023].  When the average inclination angle is more than 3.0°, image contrast is insufficient, so that the optical film is unsuitable for using on the display surface [0023].
Honda discloses an antiglare film that has a thin antiglare layer and suppresses generation of scintillation and white muddiness at significant levels, while maintaining a hard-coating property and antiglare property, thereby providing favorable high-contrast display images, see abstract.  The antiglare film includes a light-transmitting substrate and an antiglare layer that has a surface roughness and is provided on one face of the light-transmitting substrate, see abstract.  Additionally, the reference discloses the surface roughness on antiglare layer has an Rku value between 2 and 4 [0116-0118].  If Rku is more than the upper limit, projections and depressions become too rough, causing muddiness to lower contract and scintillation may not be prevented [0117].  If Rku is less than the lower limit, the antiglare property may be lowered [0117].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the textured surface of Nozawa to have the average inclination angle of Ohishi in order to provide sufficient anti-glare effect and image contrast.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of Nozawa to have the Rku value of Honda in order to suppress scintillation and white muddiness while maintaining an antiglare property.  
Regarding claim 2, Nozawa discloses a haze value of the anti-glare film as 5% or greater and 30% of less, which overlaps the claimed range [0024]; see MPEP 2144.05 I: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 3, Nozawa discloses the Ra (arithmetic mean roughness) as 0.1 to 0.5 microns, which overlaps the claimed range, see abstract and see MPEP 2144.05 I: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 4, Nozawa fails to disclose the claimed Rsk value.
Honda discloses the Rsk as larger than zero, which overlaps the claimed range, in order improve prevention of scintillation as well as examples having Rsk values within the claimed range, see Table 1 and [0121]; see MPEP 2131.03 I and 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the surface of Nozawa to have the Rsk value of Honda in order to improve scintillation prevention.
Regarding claim 5, Nozawa discloses the anti-glare film as comprising a transparent substrate and an anti-glare layer wherein the anti-glare layer forms a textured surface, which corresponds to light transmissive plate and a coating film, see abstract, Fig. 1 and [0035-0038].
Regarding claim 6, Nozawa discloses the anti-glare layer (coating) covers a whole principal surface of the transparent substrate, see Figs. 1-5.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention for the anti-glare layer of Nozawa to cover the entire surface of the substrate in order to provide the entire display surface with anti-glare properties.
Regarding claim 7, Nozawa discloses the anti-glare layer (coating film) is a coating of a particle-containing paint [0066].  The reference further discloses the particles as inorganic, which corresponds to an inorganic film [0069].
Regarding claim 8, Nozawa discloses the anti-glare layer has a pencil hardness of preferably 3H or more, which overlaps the claimed range [0082]; see MPEP 2144.05 I: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 9, Nozawa discloses the anti-glare film may be arranged on glass, see Figs. 1 & 2 and [0087].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa (US 2014/0146454) in view of Ohishi et al. (US 2010/0246011) and Honda et al. (US 2014/0247495) as applied to claim 9 above, and further in view of Amin et al. (US 2009/0197048).  
Nozawa in view of Ohishi and Honda discloses the display cover member comprising a light-transmissive glass plate and a coating film of claim 9, see above discussion.  None of the references, however, disclose the glass plate as strengthened.
Amin discloses a high strength glass substrate for use as a cover plate in electronic devices wherein the glass is chemically strengthened and has an anti-reflective coating applied to one surface of the glass, see abstract and [0002].  The reference further discloses the glass is chemically tempered to form a compressive surface layer that prevents mechanical damage such as scratching and abrasion, thus imparting damage resistance [0005].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass of Nozawa to be chemically strengthened in order to impart damage resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783